DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 November 2020 has been entered.

Information Disclosure Statement
The information disclosure statement filed 20 November 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Examiner submits that given the size and scope of the IDS submission it is insufficient to attempt to satisfy this requirement by merely providing a translation of the abstract of the foreign language document as the translated Abstract does not seek to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over A Mechanistic Study of Ultrasonically-Enhanced Transdermal Drug Delivery (“Mitragotri”) in view of U.S. Publication No. 2012/0271167 (“Holland”)
Regarding Claim 42, Mitragotri discloses a method comprising:

Coupling an ultrasound transducer to the medicament and the skin surface (see generally Pg. 702 in both the laboratory setting as well as it pertains to characterizing the methodologies described by Mitragotri in the clinical setting - Abstract); and
Generating inertial cavitation in the stratum corneum layer by applying a first pulsed acoustic energy field from the ultrasound transducer to the skin surface (see Pg. 703 – “Mechanisms of Sonophoresis” – re: “cavitation in the keratinocytes of the SC” and “[s]hock waves generated by the collapse of cavitation bubbles” which will be recognized to relate to inertial cavitation within the stratum corneum; see also Pg. 702 – Column 1; 700, “Cavitation Inside the Skin as a Possible Sonophoresis Mechanism”; Abstract).
Mitragotri discloses the invention substantially as claimed except for explicitly resolving that the “inertial cavitation exhibits broadband spectral properties”. However, it is to be understood that such properties are generally indicative of inertial cavitation, in contrast to the harmonic and subharmonic emissions indicative of stable cavitation (see Holland, Par. 23). As such, the ordinary artisan would immediately recognize and 
As such, presuming, arguendo that the experimentally derived laboratory methods discussed explicitly in Mitragotri in association with the background in insufficiently to immediately envisage clinical methodologies, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to utilize the experimentally validated methodologies of Mitragotri to apply a specific drug (see Abstract) to the surface of a patient’s skin, couple the ultrasonic transducer thereto, and induce the application of ultrasonic energy to the skin, particularly the stratum corneum, in order to induce inertial cavitation therein, whereby the inertial cavitation exhibits broadband spectral properties, in order to provide clinical applications to the described method thereby creating channels within the stratum corneum to permbeabilize the barrier and assist in transdermal drug delivery in order to improve the efficacy of the treatment in a clinical setting.

Claim(s) 12 and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,325,769 (“Klopotek”) in view of U.S. Publication No. 2007/0078290 (“Esenaliev”) and A Mechanistic Study of Ultrasonically-Enhanced Transdermal Drug Delivery (“Mitragotri”)
Regarding Claim 12, Klopotek discloses a method for ultrasonic treatment of the skin, the method comprising:
Administering a coupling medium (28) to the skin surface;

Applying a first pulsed acoustic energy field from the ultrasound tranducer to the skin surface, the first pulsed acoustic energy field having a frequency which wholly encompasses Applicant’s claimed range of 1 MHz to 30 MHz (see Detailed Description, Par. 34 - thereby establishing prima facie obviousness for selecting the claimed values which lie within the disclosed range of Klopotek particularly as it resolves to the stated endpoints of 1MHz and 10MHz), a peak intensity of 100 to 500 W/sq. cm as measured at the skin surface, i.e. the surface of the epidermis/stratum corneum (see Detailed Description, Par. 42), and a pulse width of 10 ns to 200 ms (see Clm. 22 – which substantially overlaps with the lower range of Applicant’s claimed range, thereby establishing prima facie obviousness for selecting values of 33ns to 200ms, a range which lies within Applicant’s claimed range).
Klopotek discloses the invention substantially as claimed except that the method includes providing a medicant as part of the coupling medium, whereby the medicant is delivered through the stratum corneum. Rather Klopotek merely explicitly resolves the method to pertain to “wrinkle reduction and skin rejuvenation” as well as “reduce other types of defects in skin appearance, such as acne scars and burns, and rejuvenate or refresh skin appearance” (Detailed Description, Par. 48). However, Esenalieve discloses a related method for “noninvasive and minimally invasive treatment of skin and subcutaneous tissues with ultrasound with or without nano- or microparticles” (Abstract) wherein an ultrasound transducer (40) is coupled to the skin surface via a coupling media which may include a variety of medicants (Par. 81-83) whereby the 
Klopotek, in view of Esenalieve, discloses the invention substantially as claimed except that the mechanism of action for ultrasonic assisted transdermal transport involves generation of inertial cavitation in the stratum corneum layer. While Klopotek recites ultrasonic energy to the stratum corneum which exhibits and/or obviates the claimed parameters, Klopotek is silent as to whether cavitation occurs within the stratum corneum as opposed to only within the underlying skin tissues of the dermis (see Detailed Description, Par. 24). However, Mitragotri resolves that ultrasonic assisted transdermal transport involves the generation of inertial cavitation within the stratum corneum (see Pg. 703 – “Mechanisms of Sonophoresis” – re: “cavitation in the keratinocytes of the SC” and “[s]hock waves generated by the collapse of cavitation bubbles” which will be recognized to relate to inertial cavitation within the stratum corneum; see also Pg. 702 – Column 1; 700, “Cavitation Inside the Skin as a Possible 
Regarding Claim 15, Klopotek discloses that the first pulsed acoustic energy field creates a thermal effect in a tissue beneath the stratum corneum layer, thereby raising a temperature of the tissue to 47 to 75 degrees centigrade (see Detailed Description, Par. 38; see also Clm. 28). Given a normal body temperature of approximately 37 degrees centigrade this constitutes an absolute increase of 10 to 38 degrees centigrade, a range which overlaps with Applicant’s claimed range. Furthermore, Examiner notes that a change in temperature must be understood to occur gradually overtime and as such, Examiner submits that the method of Klopotek includes, in practice, discrete moments of time wherein the tissue temperature is raised by as little as 1 degree centigrade will occur. As such, Claim 15 fails to define or distinguish over the prior art.
Regarding Claim 16, Examiner submits that the claim is sufficiently broad so as to read upon a method by which a first pulsed acoustic energy field and a second pulsed acoustic energy field are provided having the same frequency, peak intensity at 
Regarding Claim 17, Klopotek discloses that the method includes focusing the second pulsed acoustic energy field to a target volume at a depth beneath the stratum corneum layer, the second acoustic energy field configured to generate a thermal effect in the target volume, thereby ablating at least a portion of the target volume (see Fig. 1; Detailed Description, Par. 38).
Regarding Claim 18, Klopotek discloses that the thermal effect raises a temperature in the target volume to 47 to 75 degrees centigrade (a 10 to 38 degrees centigrade change a range which overlaps with Applicant’s claimed range and therefore obviates said range) without damaging an intervening tissue between the skin surface and the target volume (excluding the damage understood to be inherent to the inertial cavitation at the stratum corneum and epidermal layers). Specifically, the “damage” described by the claim MUST be understood to exclude such inertial cavitation effects and reference only the hyperthermia based heat effects since the parent claim explicitly 

Regarding Claim 19, again, Examiner notes the breadth of the claim and the overlap with the parameter ranges disclosed by Klopotek including the claimed frequency range, intensity range, and pulse width range as it applies to the creation of both the claimed first and second pulsed acoustic energy fields. Examiner further notes the disclosure and modification in view of Mitragotri for modifying the invention to ensure sufficient inertial cavitational forces within the stratum corneum and acoustic streaming (RE: “microstreaming”) forces to drive the medicament across the stratum corneum, through the epidermal layer, and into the dermal layer via convection based transport (see Pg. 700, Mitragotri) in order to deliver cosmetic compositions to assist in skin rejuvenation/scarring/burn treatment and/or deliver both disinfect and analgesic to said treated tissues thereby reducing the incidence of treatment site pain and infection in the invention of Klopotek.
Regarding Claim 20, Klopotek discloses that the pulsed acoustic energy field(s) creates a thermal effect in a tissue beneath the stratum corneum layer, thereby raising a temperature of the tissue to 47 to 75 degrees centigrade (see Detailed Description, Par. 38; see also Clm. 28). Given a normal body temperature of approximately 37 degrees centigrade this constitutes an absolute increase of 10 to 38 degrees centigrade, a range which overlaps with Applicant’s claimed range. Furthermore, Examiner notes that a change in temperature must be understood to occur gradually overtime and as such, Examiner submits that the method of Klopotek includes, in practice, discrete moments 
Regarding Claim 21, the method of Klopotek, as modified above, will be understood to increase the tissue temperature of the stratum corneum and epidermis along with the underlying dermal tissues and is understood to increase absorption of the medicament into the blood stream resultant to vascular dilation, microporation, and the sonophoretic effects incident to the applied ultrasound energy.
	Regarding Claim 22, Klopotek indicates that the focal depth can range from 5 microns to 5 millimeters below the epidermis (see Clm. 5) thereby being understood to capture the majority of Applicant’s claimed range and therefore obviate the range (the epidermal thickness being understood to average approximately 0.1mm, whereby the range of Klopotek would be understood to vary from approximately 0.1mm to approximately 5.1mm). As noted above, the “second” pulsed acoustic energy field of Klopotek is understood to be obviated to be provided at the claimed parameters based upon the overlap in scope between Klopotek’s explicitly recited frequency, intensity, and pulse width ranges and the recitation of Esenaliev to utilize applied ultrasound to assist transdermal transport/dispersion/absorption of medicaments to provide said medicaments to the underlying epidermal and dermal tissues in the method of Klopotek in order to chemically assisting in the skin rejuvenation procedure and/or support the treatment by reducing the incidence of infection and treatment site pain.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,325,769 (“Klopotek”) in view of U.S. Publication No. 2007/0078290 (“Esenaliev”) and A Mechanistic Study of Ultrasonically-Enhanced Transdermal Drug Delivery (“Mitragotri”) as applied above, and further in view of U.S. Publication No. 2003/0009153 (“Brisken”) and U.S. Patent No. 7,530,958 (“Slayton”).
Regarding Claims 14, while Klopotek does recite the duration/width of the pulses (see e.g. Claim 19), Klopotek fails to explicitly disclose the repetition rate of the pulses, i.e. the time between applied pulses. Examiner further notes the incredibly broad range (10 microseconds to 100 seconds) recited in the claim, said range including several orders of magnitudes and is understood to be only an obvious design choice, a selection of a value within said range being a trivial design task necessary to balance the application of ultrasonic energy to provide the desired hyperthermic, microportation, and sonophoretic effects without causing excessive tissue damage, particularly to non-target tissues.
Brisken discloses that for purposes of transdermal drug transport ultrasound transducers can have limited duty cycles as high as 50% to as low as 0.1% (see Par. 80 – see also Table, Col. 6). Applying these teachings to the invention of Klopotek would result in repetition rates of 10 nanoseconds to 200 microseconds (for a 50% duty cycle) to 10 microseconds to 0.2 seconds (for a 0.1%) duty cycle.
Likewise, Slayton describes the application of ultrasound for a variety of effects including both ablative and hyperthermic effects and establishes that pulse lengths and pulse duty cycles are result effective variables and it is known to vary the pulse duty 
As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Klopotek to have a pulse repetition rate of 10 microseconds to 100 seconds, thereby only establishing the expected results of selecting a duty cycle useful for balancing the hyperthermic and cavitational effects of the ultrasound needed to produce efficacious results without causing excessive damage to the tissue during treatment.

Claim(s) 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,325,769 (“Klopotek”) in view of U.S. Publication No. 2007/0078290 (“Esenaliev”).
Regarding Claim 30, Klopotek discloses a method for ultrasonic treatment of the skin, the method comprising:
Administering a coupling medium (28) to the skin surface;
Coupling an ultrasound transducer (22) to the coupling medium and the skin surface (see Fig. 1); and
Applying a first pulsed acoustic energy field from the ultrasound tranducer to the skin surface, the first pulsed acoustic energy field having a peak intensity of 100 to 500 W/sq. cm as measured at the skin surface, i.e. the surface of the epidermis/stratum corneum (see Detailed Description, Par. 42).
Klopotek discloses the invention substantially as claimed except that the method includes providing a medicant as part of the coupling medium, whereby the medicant is 
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the coupling medium of the invention of Klopotek with a plurality of medicaments including an anesthetic to reduce treatment site pain incident to the treatment (see Abstract, Par. 83, Esenalieve; see also Brief Summary, Par. 5, Detailed Description, Par. 43, 48 – Klopotek) and a non-anesthetic comprising either a cosmetic agent to assist in the skin rejuvenation procedure or an antibiotic to prevent infection incident to the treatment (see Abstract, Par. 83, Esenalieve; see also Brief Summary, Par. 5, Detailed Description, Par. 43, 48 – Klopotek) – thereby perfecting the methods of Klopotek by improving the efficacy of the skin rejuvenation/treatment procedure while also further reducing treatment site pain incident 
Regarding Claim 31, Klopotek dislcoses Applying a first pulsed acoustic energy field from the ultrasound tranducer to the skin surface, the first pulsed acoustic energy field having a frequency which wholly encompasses Applicant’s claimed range of 1 MHz to 30 MHz (see Detailed Description, Par. 34 - thereby establishing prima facie obviousness for selecting the claimed values which lie within the disclosed range of Klopotek particularly as it resolves to the stated endpoints of 1MHz and 10MHz) and a pulse width of 10 ns to 200 ms (see Clm. 22 – which substantially overlaps with the lower range of Applicant’s claimed range, thereby establishing prima facie obviousness for selecting values of 33ns to 200ms, a range which lies within Applicant’s claimed range).
While Klopotek does recite the duration/width of the pulses (see e.g. Claim 19), Klopotek fails to explicitly disclose the repetition rate of the pulses, i.e. the time between applied pulses. Examiner further notes the incredibly broad range (10 microseconds to 100 seconds) recited in the claim, said range including several orders of magnitudes and is understood to be only an obvious design choice, a selection of a value within said range being a trivial design task necessary to balance the application of ultrasonic energy to provide the desired hyperthermic, microportation, and sonophoretic effects without causing excessive tissue damage, particularly to non-target tissues.
Brisken discloses that for purposes of transdermal drug transport ultrasound transducers can have limited duty cycles as high as 50% to as low as 0.1% (see Par. 80 – see also Table, Col. 6). Applying these teachings to the invention of Klopotek would 
Likewise, Slayton describes the application of ultrasound for a variety of effects including both ablative and hyperthermic effects and establishes that pulse lengths and pulse duty cycles are result effective variables and it is known to vary the pulse duty cycle from “almost zero percent ON time to 100% ON time” (see Detailed Description, Par. 41) dependent upon the pulse parameters and desired pulse effect.
As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Klopotek to have a pulse repetition rate of 10 microseconds to 100 seconds, thereby only establishing the expected results of selecting a duty cycle useful for balancing the hyperthermic and cavitational effects of the ultrasound needed to produce efficacious results without causing excessive damage to the tissue during treatment.

Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,325,769 (“Klopotek”) in view of U.S. Publication No. 2007/0078290 (“Esenaliev”), A Mechanistic Study of Ultrasonically-Enhanced Transdermal Drug Delivery (“Mitragotri”), and U.S. Publication No. 2012/0271167 (“Holland”)
Regarding Claim 42, Klopotek discloses a method for ultrasonic treatment of the skin, the method comprising:
Administering a coupling medium (28) to the skin surface;
Coupling an ultrasound transducer (22) to the coupling medium and the skin surface (see Fig. 1); and

Klopotek discloses the invention substantially as claimed except that the method includes providing a medicant as part of the coupling medium, whereby the medicant is delivered through the stratum corneum. Rather Klopotek merely explicitly resolves the method to pertain to “wrinkle reduction and skin rejuvenation” as well as “reduce other types of defects in skin appearance, such as acne scars and burns, and rejuvenate or refresh skin appearance” (Detailed Description, Par. 48). However, Esenalieve discloses a related method for “noninvasive and minimally invasive treatment of skin and subcutaneous tissues with ultrasound with or without nano- or microparticles” (Abstract) wherein an ultrasound transducer (40) is coupled to the skin surface via a coupling media which may include a variety of medicants (Par. 81-83) whereby the ultrasound can be useful for both properties directly affecting skin treatment/rejuvenation as well as assisting transdermal transport of the medicaments (Par. 18, 49, 50, 55, 76, 83). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the coupling medium of the invention of Klopotek with any of a variety of suitable medicaments, as disclosed by Esenalieve, including cosmetic agents (such as anti-scar or anti-wrinkle agents – see Par. 83, Esenalieve; see also Abstract and Detailed Description, Par. 48 - Klopotek) useful for inducing rejuvenation of the skin/wrinkle removal/scar removal, anesthetic/analgesic agents or antibiotics for reducing treatment site pain incident to treatment, skin burns, or acne…etc. (see Abstract, Par. 83, Esenalieve; see also Brief Summary, Par. 5, Detailed Description, Par. 43, 48 – Klopotek).




Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Specifically, while the Klopotek reference was previously relied upon modification of the referenced invention, particularly in view of Esenalieve and Mitrigotri, obviates and resolves to practice the inclusion of various therapeutic agents (including anesthetics) in association with the ultrasonic skin treatment procedure, wherein transdermal transport is assisted via inertial cavitation within the stratum corneum to induce formation of channels therethrough and provide for acoustic microstreaming, thereby perfecting the method by providing assistive chemical treatment of the skin conditions as well as further reducing the incidence of treatment site pain incident to the ablation of the dermal tissue as well as further reduce the incidence of infection related to the damage to the skin tissue.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R CARPENTER/           Primary Examiner, Art Unit 3783                                    
03/16/2021